Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/03/20 is acknowledged and papers submitted have been placed in the records.

Claim Objections
Claim 14 is objected to because of the following informalities:  the dependency of claim 14 should be changed because claim 2 was canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-22 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 29 each recites “the same shape” and “the entire thickness”. There are lacks of antecedent basis for those limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19-22 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2007/0151756, previously used).

a.	Re claim 17, Yamashita et al. disclose a circuit assembly comprising: a substrate 215 (fig. 29, [0149]; see also [0131]-[0148] and remaining of disclosure for more details); a first layer 12 (bottom one; see [0146]) of insulating material supported by the substrate and having a pattern of channels (opening in which portions of wirings 20 including 22 and 25 extend) comprising one or more traces (portions of 20 including 22 and 25 extending in the channels) formed therein; deformable conductive material 27 ([0147]; the Examiner position is that substrate 200 is a flexible, thus deformable, substrate, and therefore, any structural element forming it including metallization such as 20 and 27 are deformable) disposed within the channels (patterns 27 extends at ; and a second layer 11([0142]) of insulating material arranged to enclose at least a portion of the deformable conductive material disposed within the channels of the first insulating layer; wherein the pattern of channels extends in substantially a same shape (the channels have substantially a same shape in layer 12) through an entire thickness of the first layer of insulating material.

b.	Re claim 19, the second layer of insulating material includes a pattern of contact points (portion of 20 corresponding to the thickness of layer 11 in the openings in said layer 11) interconnected with the channels.

c.	Re claim 20, the second layer of insulating material includes a pattern of vias (openings in layer 11) aligned with the pattern of channels of the first insulating layer.

d.	Re claim 21, the circuit assembly of claim 17 further comprises a third layer 12 (top one) of insulating material supported by the second layer of insulating material and having a pattern of channels (openings in top layer 12) formed therein.

e.	Re claim 22, the second layer of insulating material includes a pattern of vias (via portions of 20 in the openings in top layer 12 and corresponding to the thickness of top layer 12) aligned with the pattern of channels of the first insulating layer and the pattern of channels of the third insulating layer.

comprising one or more traces (portions of 20 including 22 and 25 extending in the channels) and containing deformable conductive material 27 (see claim 17 rejection above as to why 27 is deformable, noting that 27 extends at least in part into the pattern of passages); and a second layer 11 of insulating material attached to the first layer of insulating material and arranged to enclose at least a portion of the deformable conductive material disposed within first pattern of passages;
wherein the pattern of passages extends in substantially a same shape (as explained in claim 17 rejection) through an entire thickness of the first layer of insulating material.

g.	Re claim 30, the second layer of insulating material comprises a second pattern of passages (openings in layer 11) containing the deformable conductive material, and wherein the second pattern of passages communicates at least partially with the first pattern of passages.

h.	Re claim 31, the second pattern of passages comprises (i.e. is) one or more vias (in the alternative to the interpretation of “comprises” to mean “is”, the vias can be seen as the portions of 20 in the openings in layer 11and corresponding to the thickness of layer 11).

Allowable Subject Matter
Claims 1 and 3-9 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 19-22 and 29-31 have been considered but are moot because the new ground of rejection does not rely on any interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899